MEMORANDUM OPINION
{¶ 1} On June 25, 2007, appellant, David A. Wolf, filed his notices of appeal from May 23, 2007 judgments issued by the Lake County Court of Common Pleas denying his post conviction motion to correct and/or modify an improper and unconstitutional sentence and his motion to compel a hearing on the state's motion to *Page 2 
declare him a sexual predator. Thus, appellant's notices of appeal were filed thirty-three days after the judgments had been issued by the trial court.
 {¶ 2} App.R. 4(A) states:
 {¶ 3} "A party shall file the notice of appeal required by App.R. 3 within thirty days of the later of entry of the judgment or order appealed or, in a civil case, service of the notice of judgment and its entry if service is not made on the party within the three day rule period in Rule 58(B) of the Ohio Rules of Civil Procedure."
 {¶ 4} Appellant's notices of appeal were due to be filed by June 22, 2007, and were not filed until June 25, 2007.
 {¶ 5} Accordingly, this court lacks jurisdiction to consider the present appeals.
 {¶ 6} Appeals dismissed pursuant to App.R. 4(A).
  COLLEEN MARY OTOOLE, J., TIMOTHY P. CANNON, J., concur. *Page 1